Citation Nr: 0031638	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-08 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE
Determination of a proper initial disability rating for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the benefit sought.  
The veteran served on active duty from August 1943 to January 
1946.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by a flattened effect, 
depressed mood and anxiety.

2.  The veteran's PTSD is not manifested by spatial 
disorientation, poor hygiene, or difficulty in establishing 
personal relationships.


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service personnel records show that the veteran 
was a medical corpsman in World War Two, serving with the 
318th Infantry Regiment in Europe.  His separation report 
noted that he participated in the Normandy, Northern France, 
Central Europe and Rhineland campaigns.  

As a result of his claim for service connection for PTSD, the 
RO afforded the veteran a VA psychiatric examination in 
November 1998.  The veteran related his combat service to the 
examiner.  He stated that he recalled the fear and anger from 
his combat service, as well as the K rations.  As an aside, 
the veteran stated that he still would not eat processed 
American cheese, presumably because such was included in the 
K rations.  

He related that his wife had told him that he would cry in 
his sleep for the six months after their marriage, and that 
he would get "mean."  However, the veteran stated that he 
could not recall these things.  He also stated that when Air 
Force planes would fly over his house he would hide.  
However, he stated that he did not seek treatment earlier 
because he thought it a disgrace, but that he had recently 
sought treatment.  He also related that all of his children 
have college degrees, and that he had been married for the 
past 50 years.  More recently, the veteran stated that when 
he had heart bypass surgery in a local hospital, treatment 
providers told him that he had severe flashbacks from his 
combat service.

The examiner stated that the veteran was prompt for his 
second appointment, but missed the first because he was not 
aware of it.  He was described as cooperative, alert, and 
oriented to all three spheres.  Grooming and hygiene were 
also characterized as adequate.  There was no evidence of 
delusions or hallucinations.  However, remote and recent 
memory appeared to be impaired, and there were mentions of 
flashbacks and nightmares.  Affect was flat, although 
appropriate to range.  Mood was depressed and anxious, but 
there were no references to suicidal or homicidal ideation.  
PTSD with depression was diagnosed along Axis I, and a Global 
Assessment of Functioning (GAF) score of 55 was given along 
Axis V.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court, citing the VA's 
position, held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found. 

A 30 percent schedular evaluation for mental disorders, 
including PTSD, envisions occupational and social impairment 
with occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as:  flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation envisions a lowered occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted for even more severe symptomatology.  The schedular 
criteria incorporate the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board initially finds that the evidence does not reflect 
that a staged rating is warranted here.  In this regard, the 
only medical evidence is the November 1998 VA examination, 
which does not show that the veteran's psychiatric 
symptomatology has fluctuated significantly during this 
claim.  Thus, a staged rating is not warranted here.  

The Board also finds that the veteran's psychiatric 
manifestations fall somewhere between the criteria for a 30 
percent and a 50 percent evaluation under the schedular 
criteria.  In this respect, his affect was described as flat 
by the VA examiner, and memory problems were also recorded, 
possibly as a result of the veteran's lack of attendance at 
an initially scheduled examination.  (Saying that, other 
explanations for a lack of attendance are also possible, as 
for example, not being notified by VA.)  These symptoms are 
consistent with a 50 percent evaluation.  

However, the veteran was described as having adequate 
grooming, and speech patterns were not disturbed in any way.  
He was cooperative, and oriented to all three spheres.  These 
facts weigh against an evaluation in excess of 30 percent, as 
does the veteran's long-standing marriage.  Likewise, a GAF 
score of 55 reflects moderate symptoms (e.g. flat affect) or 
moderate difficulty in social, occupational or school 
functioning.  See Quick Guide to the Diagnostic Criteria from 
DSM-IV.  This score also weighs against an evaluation in 
excess of 30 percent.

Looking at the above, the Board finds that the veteran's 
psychiatric symptoms fall in-between the criteria for a 30 
percent and a 50 percent evaluation.  Resolving reasonable 
doubt in favor of the veteran, the Board finds that a 50 
percent evaluation is warranted for his PTSD.  38 C.F.R. 
§ 3.102 (2000).  In so doing, the Board must also find that 
the preponderance of the evidence is against an evaluation in 
excess of 50 percent.  In this regard, none of the criteria 
for a 70 percent evaluation have been shown in this case.  He 
denied suicidal ideation, and as noted above, speech was 
normal.  He did not display spatial disorientation, and as 
noted above, he has been married for 50 years.  The examiner 
noted none of the other criteria for a 70 percent evaluation.  
Thus, the Board finds that a 70 percent evaluation is not 
warranted.  It follows that a 100 percent evaluation, 
requiring even more severe manifestations, is not warranted 
under the schedular criteria.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that the veteran's PTSD 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  Towards 
this end, there is no evidence that would reflect that the 
veteran has left employment as a result of this disability, 
nor has he required in-patient therapy.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).










ORDER

Subject to the laws governing monetary payments, an initial 
50 percent evaluation is granted for service-connected post-
traumatic stress disorder.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


